Citation Nr: 0532787	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
epididymitis.

2.  Entitlement to service connection for bilateral foot 
rash, to include as residuals of a cold injury to the feet.

3.  Entitlement to service connection for arthritis of the 
feet, to include as residuals of a cold injury to the feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas that denied service 
connection for rash on feet, frozen feet and arthritis 
secondary to frozen feet, and epididymitis.  The veteran 
perfected a timely appeal of the issue of entitlement to 
service connection for epididymitis to the Board.  

With respect to the RO's determination regarding service 
connection for a rash on feet and for frozen feet and 
arthritis secondary to frozen feet, the veteran filed a 
timely Notice of Disagreement dated in March 2003.  The 
record then indicates that the RO issued a Statement of the 
Case in September 2003.  The veteran, however, notified the 
RO in April 2004 that he had not received a Statement of the 
Case with respect to these issues.  The RO notified the 
veteran by letter dated in May 2004 that the Statement of the 
Case had been mailed to the veteran in September 2003 and 
that, because he had not submitted a timely Substantive 
Appeal, the appeal was closed.  The veteran nevertheless 
filed a Substantive Appeal with respect to these claims in 
July 2004. 

In July 2005, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local regional office.  At the 
hearing, the Veterans Law Judge held the record open for 
thirty days in order to allow the veteran time to submit 
additional evidence relevant to his claims.  Additional 
evidence was associated with the veteran's claims file, 
accompanied by a waiver of RO consideration, within the 
allotted time period.  The Board will therefore consider this 
evidence when reviewing the veteran's appeal.  In addition, 
at the hearing, the Veterans Law Judge noted that the 
veteran's Substantive Appeal regarding his claims of service 
connection for a rash on feet and for frozen feet and 
arthritis secondary to frozen feet was ruled untimely by the 
RO.  After noting that the veteran submitted a statement in 
April 2004 stating that he had not received the  September 
2003 Statement of the Case, and after receiving credible 
testimony under oath regarding this from the veteran again at 
the hearing, the Veterans Law Judge ruled the veteran's 
Substantive Appeal with respect to these issues to be timely, 
and proceeded to take testimony on these issues.  

Finally, the Board notes that the veteran, in his July 2005 
hearing before the Board, stated that the epididymitis that 
he suffered in service had resolved, and that the only 
residual of his in-service epididymitis and epididymal cyst 
was his current prostate condition.  In August 2005, he was 
provided with a Statement of the Case which specifically 
addressed the issue of service connection for a prostate 
disorder on both direct and secondary bases.  The claims file 
before the Board does not contain a substantive appeal with 
respect to this issue and thus this issue is not properly 
before the Board at this time.  However, in light of the 
veteran's testimony that his prostate disorder is a residual 
of epididymitis, such disability will be addressed to some 
extent in the remand instructions which follow.  

The veteran also indicated that he suffered an untreated cold 
injury to his feet while serving in Korea and that this 
resulted in the rash on his feet that he has had ever since 
service.  He also indicated that this cold injury caused 
arthritis in his feet.  Because of this testimony and other 
statements of the veteran contained in the record, the Board 
has restated that issue on appeal as set forth above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

The Board first notes that the veteran is receiving 
disability benefits from the Social Security Administration.  
The veteran indicated in his July 2005 testimony that these 
benefits are related to his arthritis, but that the Social 
Security Administration asked questions regarding all of his 
health conditions.  The veteran's claims file, however, 
contains no records related to SSA disability benefits, other 
than an award letter dated in December 2003.  The RO should 
therefore make all necessary attempts to obtain these 
records.  38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

In addition, the veteran testified that he had been seen 
regularly at the VA Medical Clinic in Harrison, Arkansas.  
While the veteran's file does contain some records from this 
clinic dated in 2001 and 2002, treatment records dated since 
December 2002 will need to be associated with the veteran's 
file.  The Board also observes that the veteran has received 
treatment recently at the Fayetteville, Arkansas, VA Medical 
Center, and had an August 2005 urology examination scheduled 
at the time he testified before the Board in July 2005.  On 
remand, therefore, the RO should also update the claims file 
to include any medical and treatment records from this 
facility, dated since July 2005 and to include any urology 
appointments dated in August 2005.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the VCAA specifically provides that 
the duty to assist requires that these records be considered 
in the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  

With respect to the veteran's claim of entitlement to service 
connection for residuals of epididymitis, the record in this 
case indicates that the veteran was treated in service for 
epididymitis in September 1965.  He was diagnosed with 
epididymitis, acute, left, non-venereal, etiology 
undetermined.  He was hospitalized for this condition for a 
little over a week.  He was noted to have complete 
resolution.  In March 1966, the veteran was noted to have a 
left testicular mass, which was noted to be an epididymal 
cyst.  He was admitted to have the cyst excised in September 
1966.  In his separation examination, the veteran's 
epididymitis and cyst were noted, but he was otherwise found 
to be normal upon clinical evaluation.

After service, the veteran testified that his epididymitis 
had resolved, but he had developed an enlarged prostate.  The 
veteran testified that his prostate problems began 
approximately ten years after service, in the mid-1970s, when 
he was still in his 30s, and he first received treatment for 
this condition in the mid-1980s.  In addition, the veteran 
testified that a VA physician at the Fayetteville, Arkansas, 
VA Medical Center stated that it was a good possibility that 
his prostate problems could be related to his in-service 
epididymitis and cyst.  

The veteran, however, has not been afforded a VA examination 
in connection with this claim in order to determine whether 
his current condition is related to or had its onset in 
service.  The Board therefore finds that a VA examination is 
warranted to determine the current nature, extent and 
etiology of any prostate condition found to be present, and 
to determine if the veteran's condition is related to or had 
its onset during service, to include his in-service 
epididymitis and epididymal cyst.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate the veteran's 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.307, 3.309 (2005).  

With respect to the veteran's claims of service connection 
for bilateral foot rash and arthritis, to include as 
residuals of a cold injury to the feet, the Board notes that 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 11.20 provides:

11.20  RESIDUALS OF COLD INJURY

	a.  General.  Injury by cold causes 
structural and functional disturbances of 
small blood vessels, cells, nerves, skin, 
and bone.  Exposure to damp cold 
(temperatures around freezing) causes 
frostnip and immersion (trench) foot.  
Exposure to dry cold (temperatures well 
below freezing) causes frostbite.  In 
severe cases there may be loss of 
fingers, toes, earlobes, tip of nose, 
etc.  The physical effects of exposure 
may be acute or chronic, with immediate 
or latent manifestations.  The fact that 
the immediate effects of cold injury may 
have been characterized as "acute" or 
"healed" does not preclude development 
of disability at the original site of 
injury many years later.

	b.  Chronic Effects of Exposure.  
Veterans with a history of cold injury 
may experience the following signs and 
symptoms at the site of the original 
injury:  chronic fungus infection of the 
feet, disturbances of nail growth, 
hyperhidrosis, chronic pain of the 
causalgia type, abnormal skin color or 
thickness, cold sensitization, joint pain 
or stiffness, Raynaud's phenomenon, 
weakness of hands or feet, night pain, 
weak or fallen arches, edema, numbness, 
paresthesias, breakdown or ulceration of 
cold injury scars, vascular insufficiency 
(indicated by edema, shiny, atrophic 
skin, or hair loss).  They also face an 
increased risk of developing the 
following conditions at the site of the 
original injury:  peripheral neuropathy, 
squamous cell carcinoma of the skin (at 
the site of the scar from a cold injury), 
arthritis or other bone abnormalities 
(osteoporosis, subarticular punched out 
lesions).  Service connection for these 
residuals may be in order if they arise 
in the area of a cold injury incurred 
during military service unless an 
intercurrent nonservice-connected cause 
is determined.  The fact that a 
nonservice-connected systemic disease 
that could produce similar findings is 
present, or that other areas of the body 
not affected by cold injury have similar 
findings, does not necessarily preclude 
service connection for such conditions in 
the cold injured areas.  When considering 
the possibility of intercurrent cause, 
reasonable doubt, as defined in 38 CFR 
3.102, will always be resolved in the 
veteran's favor. (Ital. added).

In this case, the veteran testified that he has had chronic 
problems with a rash on his feet ever since he was exposed to 
very cold temperatures during field maneuvers in Korea.  He 
stated that his feet got so cold that his feet kept freezing 
to his boots.  He also testified that other men had more 
severe injuries, including the loss of fingers, toes, and 
ears to frostbite.  In support of his testimony, the veteran 
referred to two buddy statements associated with the claims 
file and dated in December 2002.  These statements support 
his report, including the very cold temperatures and the 
frostbite injuries suffered by members of his company.  The 
veteran then testified that since that winter, beginning in 
approximately February 1966, he began to have a rash on his 
feet that continues to this day.  Here, the Board notes that 
the veteran is competent to report his experiences.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  When asked 
whether he sought treatment for this in service, the veteran 
stated that he did not, and in light of the more severe 
injuries suffered by this fellow servicemen, was discouraged 
from seeking treatment.  The veteran also indicated that he 
suffers from arthritis of the feet due to his exposure to the 
cold in service.

In September 2003, the veteran was afforded a VA examination 
for his conditions and diagnosed with foot pain and a fungal 
rash bilateral plantar aspects of feet.  While the examiner, 
in an addendum dated the same month, stated that he did not 
believe the veteran's rash and foot pain were related to cold 
weather injury, he did not indicate whether or not the 
veteran's conditions nevertheless began in service.  Also, 
additional records associated with the veteran's claims file 
may impact the review of the veteran's case.  On remand, 
therefore, an additional VA examination is warranted in 
connection with these claims.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With regard to the issues of 
entitlement to service connection for 
residuals of a cold injury to the feet, 
to include arthritis and a rash on his 
feet, the RO should furnish the veteran 
with a copy of the Statement of the Case 
issued in September 2003 in accordance 
with 38 C.F.R. § 19.30.

2.  With respect to each of the veteran's 
claims, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for each of his 
conditions.  This should specifically 
include medical and treatment records 
from the Fayetteville, Arkansas, VA 
Medical Center dated since July 2005, and 
the Harrison, Arkansas, VA Medical 
Clinic, dated since December 2002.  The 
veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
or examinations in order to determine the 
current nature and etiology of any 
prostate condition, bilateral foot rash, 
or arthritis of the feet found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.   The 
report of examination should contain a 
detailed account of all manifestations of 
any prostate condition, bilateral foot 
rash, or arthritis found to be present.  
If the examiner diagnoses the veteran as 
having any such conditions, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disability or disabilities was 
caused by or had its onset during 
service, or if arthritis is diagnosed, 
within one year of service.  In addition, 
the examiner should offer an opinion on 
(i) whether the veteran's prostate 
condition, if any, is related to, caused 
by, or a residual of the veteran's in-
service epididymitis or epididymal cyst, 
and (ii) whether any foot rash or 
arthritis of the feet is related to, 
caused by, or a residual of a cold injury 
to the veteran's feet in service, or if 
not, whether these conditions 
nevertheless had their onset in service.  
With respect to any cold injury, the 
examiner is also asked to comment on the 
Veterans Benefits Administration Manual 
M21-1, part VI, (Manual) paragraph 11.20 
(set forth above), noting that veterans 
with a history of cold injury may 
experience chronic fungus infection of 
the feet, joint pain or stiffness, or 
arthritis or other bone abnormalities, 
among other symptoms, at the site of the 
original injury. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

6.  The RO should then re-adjudicate the 
issue on appeal in light of the pertinent 
evidence and legal authority.  If any 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


